       Case 1:16-cv-04003-MLB Document 121 Filed 04/27/20 Page 1 of 8




          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


 Latoya Becton, et al.,

                          Plaintiffs,   Case No. 1:16-cv-04003

 v.                                     Michael L. Brown
                                        United States District Judge
 WBY, Inc., et al.,

                          Defendants.

 ________________________________/

                                   ORDER

      Plaintiffs sue to recover minimum wages and overtime pay

guaranteed by the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.

(“FLSA”).    Defendants seek to dismiss Plaintiffs’ second amended

complaint. (Dkts. 54; 56.) The Court denies Defendants’ motion.

I.    Background

      Plaintiffs are forty-four current and former entertainers at Follies

Strip Club in Atlanta, Georgia. (Dkt. 54 ¶ 1.) They sue WBY, Inc.,

Follies’s corporate entity, along with two of Follies’s owners, Steven

Youngelson and Surrey White. Plaintiffs claim Defendants misclassified
       Case 1:16-cv-04003-MLB Document 121 Filed 04/27/20 Page 2 of 8




them as independent contractors, and as a result, did not pay them the

minimum or overtime pay the FLSA requires. (Id.)

      Follies filed for bankruptcy on February 5, 2016. (Dkt. 54 at 1 n.1.)

The Bankruptcy Court lifted the stay on October 7, 2016, to allow

potential plaintiffs to proceed for the purpose of the District Court to

determine whether these potential plaintiffs were “employees at Follies

and whether Follies violated the FLSA. (Id.) Plaintiffs sued on October

26, 2016. (Dkt. 1.) After extensive litigation, Plaintiffs filed a second

amended complaint.       (Dkt. 54.)    Defendants move to dismiss that

complaint in part.    They argue two Plaintiffs have made conclusory

allegations, the statute of limitations cuts off some of Plaintiffs’ claims,

and that Plaintiffs cannot bring both a kickback claim and a minimum

wage claim.

II.   Standard of Review

      A court may dismiss a pleading for “failure to state a claim upon

which relief can be granted.” Fed. R. Civ. P. 12(b)(6). “To survive a

motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim that is plausible on its face.’ ” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,



                                      2
      Case 1:16-cv-04003-MLB Document 121 Filed 04/27/20 Page 3 of 8




550 U.S. 544, 555 (2007)). At the motion to dismiss stage, “all well-

pleaded facts are accepted as true, and the reasonable inferences

therefrom are construed in the light most favorable to the plaintiff.”

Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1273 n.1 (11th Cir. 1999).

III. Discussion

     A.    Plaintiffs Shannon Jackson and Sarah Olshansky

     Defendants    claim   Plaintiffs   Shannon    Jackson    and      Sarah

Olshansky have made conclusory allegations and their claims should be

dismissed. Unlike the other forty-two Plaintiffs, Jackson and Olshansky

did not plead a specific period in which they allegedly worked without

receiving the minimum wage or overtime benefits.             This failure,

Defendants claim, makes it impossible for the Court to determine

whether these Plaintiffs have any live claims within the statute of

limitations period.   The Court disagrees.        Plaintiffs Jackson and

Olshansky assert they worked within the limitations period and were not

paid minimum wages or overtime pay as guaranteed by the FLSA. (Dkt.

54 ¶¶ 1, 8.)   This assertion “raise[s] a reasonable expectation that

discovery will reveal evidence” that Defendants violated the FLSA.

Chaparro v. Carnival Corp., 693 F.3d 1333, 1337 (11th Cir. 2012)



                                    3
         Case 1:16-cv-04003-MLB Document 121 Filed 04/27/20 Page 4 of 8




(quoting Twombly, 550 U.S. at 556). Plaintiffs Jackson and Olshansky

have thus made plausible claims.

        B.   Statute of Limitations

        Defendants argue Plaintiffs make claims against Defendant WBY

outside the applicable statute of limitations.1 Defendants made, and the

Court rejected, the same arguments in Smith v. WBY, Inc., 1:16-cv-

04017-MLB, at ** 3–5 (N.D. Ga. Nov. 19, 2019). The Court sees nothing

to distinguish Smith from the case here, and like Smith, finds the statute

of limitations began to run when Follies entered bankruptcy, February 5,

2016:

        The statute of limitations for FLSA claims is two years, unless
        the violation is willful, and then the statute of limitations is
        three years. See 29 U.S.C. § 255(a). Plaintiffs claim Follies
        did not pay them minimum or overtimes wages over an
        extended period. Each time Follies failed to pay them earned
        wages, Follies violated the FLSA. See Knight v. Columbus,
        Ga., 19 F.3d 579, 581 (11th Cir. 1994) (“It is well settled that
        [a] separate cause of action for overtime compensation accrues
        at each regular payday immediately following the work period
        during which the services were rendered and for which the

1Defendant also seeks to dismiss claims against Defendants Youngelson
and White that arise from conduct before October 26, 2017. Plaintiffs do
not contest this part of the motion to dismiss, claiming they did not intend
to sue Defendants Youngelson and White for conduct before that date.
Plaintiffs’ claims against the individual Defendants thus do not
encompass Defendants Youngelson’s and White’s conduct before October
26, 2013.

                                       4
 Case 1:16-cv-04003-MLB Document 121 Filed 04/27/20 Page 5 of 8




overtime compensation is claimed.”) (quoting Hodgon v.
Behrens Drug Co., 475 F.2d 1041, 1050 (5th Cir. 1973)). Since
Plaintiffs have pled a willful violation, the statute of
limitations cuts off recovery for any unpaid pay three years
from when the statute of limitations begins to run.
Defendants claim the statute of limitations ran from October
27, 2013, three years before Plaintiffs sued. Plaintiffs claim
the statute of limitations ran from February 5, 2013, three
years before Follies entered bankruptcy.

       Plaintiffs are correct. The Bankruptcy Code “delays the
expiration of any limitations period that would otherwise end
during the duration of the automatic stay until thirty days
have passed after notice of termination of the stay.” Barraford
v. T & N Ltd., 778 F.3d 258, 260 (1st Cir. 2015); see 11 U.S.C.
§ 108(c)(2) (allowing alternatively a plaintiff to bring her
claims within the otherwise proscribed statute of limitations).
The bankruptcy stay began February 5, 2016, and ended
October 7, 2016. Since Plaintiffs sued October 27, 2016, they
sued within the thirty-day period after the Bankruptcy Court
lifted the stay. As a result, the statute of limitations began to
run when Follies entered bankruptcy, February 5, 2016.

      Defendants argue the bankruptcy stay does not toll
deadlines, and they are correct. (Dkt. 26 at 12–17 (citing
Aslanidis v. U.S. Lines, Inc., 7 F.3d 1067, 1073 (2d Cir. 1993).)
Plaintiffs, however, do not seek to toll deadlines, they seek to
take advantage of the bankruptcy code provision that extends
any statute of limitations for thirty days after the end of the
bankruptcy stay. Aslanidis also does not help Defendants.
The plaintiff there filed his claim fifty-eight days after the
bankruptcy court lifted the stay, putting him outside the
thirty-day window. Aslanidis, 7 F.3d at 1071.




                               5
       Case 1:16-cv-04003-MLB Document 121 Filed 04/27/20 Page 6 of 8




            Defendants also argue that equitable tolling is not
      appropriate here. But as Plaintiffs do not require equitable
      tolling, this argument is irrelevant, and the Court does not
      address it.

Id.

      C.   Free and Clear Provision

      Plaintiffs claim, as Follies’ entertainers, they had to kick-back

payments which led to wages below the minimum wage in violation of

the FLSA’s “free and clear regulation.” 29 C.F.R. § 531.35; (Dkt. 54

¶¶ 102–04.) Defendants claim Plaintiffs have failed to plead facts that

would constitute a free and clear claim.2 Defendants also claim Plaintiffs

cannot bring both a minimum wage claim and a free and clear claim. The

Court already addressed the arguments raised here in Smith. Again, the

Court sees nothing to distinguish this case from Smith. Essentially,

Plaintiffs can bring two different, even inconsistent, theories of recovery

at this stage. In greater detail:




2Plaintiffs have stated a free and clear requirement claim. They claim
they worked between seven and nine hours a shift. (Dkt. 54 ¶ 89.)
Plaintiffs claim Defendants not pay the minimum wage or overtime
benefits. (Id. ¶¶ 90, 99.) And Plaintiffs claim they had to pay house fees,
DJ fees and housemom fees, causing their wages to drop below the
minimum wage. (Id. ¶¶ 74, 90, 104.)

                                     6
 Case 1:16-cv-04003-MLB Document 121 Filed 04/27/20 Page 7 of 8




Plaintiffs seek relief in two ways. First, they claim the
required fees to Follies’s support staff reduced their wages
below the minimum wage (the “kickback claim”). (Dkt. 17
¶¶ 32, 33, 35); see 29 C.F.R. § 531.35 (“The wage requirements
of the Act will not be met where the employee ‘kicks back’
directly or indirectly to the employer or to another person for
the employer’s benefit the whole part or part of the wage
delivered to the employee.”). Next, they claim they are
entitled to unpaid minimum wages, given that Follies did not
pay them minimum wages at all (the “minimum wage claim”).
(Dkt. 17 ¶¶ 21, 34); see 29 U.S.C. § 216(b) (“Any employer who
violates the provisions of section 206 or section 207 of this title
shall be liable to the employee or employees affected in the
amount of their unpaid minimum wages, or their unpaid
overtime compensation.”). Both theories present viable
claims.

       Defendants argue the Court should dismiss the
kickback claim because it is inconsistent with the minimum
wage claim. Any inconsistency does not mean that the Court
should dismiss either claim. Essentially Plaintiffs have pled
two theories of recovery: Plaintiffs claim they were either
employees who did not receive the required minimum wages
or employees who were paid the necessary wage but who were
forced to pay kickback for the employer’s benefit that caused
their pay to fall below the minimum level. Or perhaps they
allege both happened. These permutations are not so
inconsistent as to preclude each other. Plaintiffs may be able
to recover for only one of these permutations, but Plaintiffs
have the right to plead different theories of recovery. See FED.
R. CIV. P. 8(d)(2) (“A party may set out 2 or more statements
of a claim or defense alternatively or hypothetically, either in
a single count or defense or in separate ones. If a party makes
alternative statements, the pleading is sufficient if any one of
them is sufficient.”).

     Defendants’ other arguments also fail. Defendants
claim the tip-outs could not be less than the minimum wage


                                7
       Case 1:16-cv-04003-MLB Document 121 Filed 04/27/20 Page 8 of 8




      because both Plaintiffs testified to averaging more money
      than the minimum wage. At a motion to dismiss, however,
      the Court is limited to the four-corners of the complaint.
      Defendants also assert the amended complaint does not meet
      the plausibility standard. The Court disagrees. The pleading
      standard for FLSA claims is straightforward. See Sec’y of
      Labor v. Labbe, 319 F. App’x 761, 763 (11th Cir. 2008)
      (“Unlike the complex antitrust scheme at issue in Twombly
      that required allegations of an agreement suggesting
      conspiracy, the requirements to state a claim of a FLSA
      violation are quite straightforward. The elements that must
      be shown are simply a failure to pay overtime compensation
      and/or minimum wages to covered employees and/or failure to
      keep payroll records in accordance with the Act.”) Plaintiffs
      claim that they were employees of Follies, that Follies failed
      to pay them a minimum wage, and that Follies forced them to
      pay fees to its bartenders, barbacks, bouncers, and valets,
      thus ensuring any wages they received fell below the
      minimum wage. Plaintiffs allege a plausible kick-back claim.

            Last, Defendants argue Plaintiffs have not stated how
      the fees given to Follies’ support staff were “expenses incurred
      for the benefit of the employer.”            This argument is
      unconvincing. The fees made Follies a more lucrative, and
      thus attractive, place for the support staff to work.

IV.   Conclusion

      The Court DENIES Defendants’ Motion to Dismiss (Dkt. 56).

      SO ORDERED this 27th day of April, 2020.




                                     8
